UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 16, 2014 Great China Mania Holdings, Inc. (Exact name of registrant as specified in charter) Florida (State or other jurisdiction of incorporation) 333-139008 59-2318378 (Commission File Number) (IRS Employer Identification No.) Room 1902, 19/F, Kodak House 2, Java Road, North Point, Hong Kong (Address of Principal Executive Offices) (852) 3543-1208 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On October 14, 2014, Great China Mania Holdings, Inc. (the “Company”) entered into a shareholder agreement (the “Agreement”) with an individual, Darren Kong, to form two joint venture subsidiaries in Shanghai and Sydney in the field of models management, models scouting and event management. Under the terms of the Agreement, the Company will own 51% of each subsidiary’s common stock. Darren Kong will invest approximately US$59,000 capital into the two subsidiaries and the Company will license its trademark to the subsidiaries to advertise and execute their goods and services. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Number Description Shareholder Agreement dated October 14, 2014. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREAT CHINA MANIA HOLDINGS,INC. October 16, 2014 By: /s/Kwan Yin Roy Kwong Kwan Yin Roy Kwong Chief Executive Officer and Director
